
	
		I
		111th CONGRESS
		2d Session
		H. R. 6284
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Broun of Georgia
			 (for himself, Mr. Chaffetz,
			 Mr. Tiahrt,
			 Mr. King of Iowa,
			 Mr. Bartlett,
			 Mr. Rooney,
			 Mr. Gingrey of Georgia,
			 Mr. Bishop of Utah,
			 Mr. Posey,
			 Mr. Neugebauer,
			 Ms. Granger,
			 Mr. Marchant,
			 Mrs. Blackburn,
			 Mr. Wamp, Mr. Latta, Mr.
			 Lamborn, Mrs. Schmidt,
			 Mr. Pitts,
			 Mr. McClintock,
			 Mr. Jordan of Ohio,
			 Mr. Shadegg,
			 Mr. Manzullo,
			 Mr. Hoekstra,
			 Mr. Coffman of Colorado,
			 Mr. Olson,
			 Mr. Culberson,
			 Mr. Graves of Georgia,
			 Mr. Gohmert,
			 Mr. Sam Johnson of Texas,
			 Mr. Carter,
			 Mr. Akin, Mr. Miller of Florida,
			 Mr. Boozman,
			 Mrs. Lummis,
			 Mr. Rehberg,
			 Mr. Moran of Kansas, and
			 Mr. Scalise) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from regulating, based on material composition, any type of
		  firearm ammunition or fishing tackle.
	
	
		1.Firearm ammunition and
			 fishing tackleThe
			 Administrator of the Environmental Protection Agency may not prohibit, limit,
			 or control, based on material composition, any type of firearm ammunition or
			 fishing tackle.
		
